Citation Nr: 0708487	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  00-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
claimed as loss of teeth and gum disease.

2.  Entitlement to service connection for a jaw disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision by which the RO denied 
the veteran's claim that was then characterized as 
entitlement to service connection for loss of teeth.  

In July 2006, the veteran testified at a hearing before the 
undersigned.  The hearing took place at the RO, and a 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  Missing teeth and gum disease are not disabilities for 
which VA compensation may be awarded.

2.  A jaw condition is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Service connection cannot be established for the 
veteran's claimed loss of teeth and gum disease for 
compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2006).

2.  The veteran's claimed jaw condition is not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

The issue of entitlement to service connection for a dental 
condition claimed as loss of teeth and gum disease is one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, 
VCAA is not applicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002) (holding that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  
Thus, VCAA is not applicable to this issue and the Board will 
discuss VCAA compliance only regarding the issue of 
entitlement to service connection for a jaw condition.  

In this case, in a December 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The appeal is denied, 
and disability ratings and effective dates will not be 
assigned.  

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter he received.  In that regard, because the 
rating decision on appeal which denied the veteran's claim 
was dated prior to the enactment of VCAA, the veteran 
obviously could not have received a pre-decision VCAA notice.  
The Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran for several reasons.  The 
VCAA notice was provided by the RO several years prior to the 
transfer and certification of the veteran's case to the 
Board, and the veteran had ample opportunity to respond to 
it.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that 
due process concerns with respect to VCAA notice must be pled 
with specificity).  Therefore, the Board finds that to decide 
the appeal at this time would not be prejudicial to the 
veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA records.  The veteran has identified no 
additional available evidence.  The Board has also considered 
whether a VA medical examination or opinion should be 
obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board has determined that such examination is unnecessary and 
has included its rationale for such conclusion in the body of 
the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  
When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Factual Background 

On entry into service, no disorder of the jaw was noted.  
Several missing and nonrestorable carious teeth were noted.  
On the right, teeth 4, 5, 6, 7, 14, and 15 were found to be 
nonrestorable carious teeth.  Teeth 8 and 16 were missing, 
and tooth 12 was considered a restorable carious tooth.  On 
the left, teeth 4 and 6 were found to be nonrestorable 
carious teeth, and teeth 5, 7, 8, 14, 15, and 16 were 
missing.  The dental examiner also remarked that there was 
insufficient molar dentition.

The veteran received dental treatment in service to include 
dentures.  In June 1945, an examiner observed dental caries 
at Left 8, 12, and 13.  Malposed Right 8 was extracted.

On separation from service, no musculoskeletal defects were 
noted to include any disorder of the jaw.  No disorder of the 
gums was observed.  The veteran had partial upper and lower 
dentures.  The latter were defective.  Several teeth were 
missing.  On the right, teeth 3, 6, 14, 15, and 16 were 
missing.  On the left, teeth 2, 4, 5, 6, 8, 13, 14, 15, and 
16 were missing.

In May 1948, service connection for dental treatment purposes 
was granted for teeth 6, 10, and 20.  

In a claim for VA benefits dated in October 1999, the veteran 
asserted that all of his teeth were extracted in service and 
that he was now suffering from gum disease and associated jaw 
bone degeneration.  

In his February 2000 claim, the veteran asserted that as a 
result of serving in the jungle of "Assamburma" he 
sustained infections in the mouth and jaw due to high 
temperatures, contaminated water, and unhealthy food.  He 
stated that his mouth remained infected for a year until VA 
sent him to a private dentist who removed all of his teeth.  
He indicated that during service, his teeth turned black, 
some fell out, and the rest were extracted after service.  In 
a statement received in January 2003, the veteran asserted 
that his teeth turned black due to jungle rot and "no 
nutrition" in Assam.

In March 2000, the veteran complained of lower jaw pain and 
difficulty chewing food.  The following month, the veteran 
sought a referral for treatment, as he was told that he 
required reconstruction or debridement of the mandible.  

In May 2000, severe periodontal disease was diagnosed.  

In September 2001, the maxilla and mandible were said to be 
completely edentulous, and the mandible was severely 
resorbed.  However, dental implants were attempted 
nonetheless.

In April 2002, the veteran underwent several tooth implant 
procedures.  

VA dental treatment records dated from 2000 to 2002 reflect 
consistent diagnoses of acquired absence of teeth and 
treatment for denture-related problems.  

At his July 2006 hearing, the veteran testified that before 
service, his mother paid to have his teeth "fixed up" so 
that he would be qualified to enlist.  He spoke of his 
service in general and recounted that he was involved in road 
building in India and Burma.  He spoke of being caught in a 
monsoon, 130 degree temperatures, and that in-service 
problems with his teeth began at that time.  It is then that 
he developed boils on the skin and in his mouth.  He 
testified that his teeth and mouth turned black and that his 
jaw became infected.  The veteran indicated that dental 
treatment was largely unavailable during that time.  The 
veteran finally stated that after service, his remaining 
teeth were removed.  The veteran suggested financial hardship 
when he spoke of his current sources of income.

Law and Regulations 

Service connection in general

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection dental conditions

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Discussion

Dental disorder claimed as loss of teeth and gum disease

The veteran appears to contend that he is entitled to VA 
compensation for gum disease and loss of teeth.  While 
service records do not reflect gum disease, service dental 
records show that some teeth were extracted.  Current dental 
reports indicate that the veteran is edentulous and that he 
suffered from gum disease in 2000.  More recent treatment 
records do not reflect the presence of gum disease, and it is 
unclear whether the veteran still suffers from it.  Whether, 
however, the veteran suffers from loss of teeth and 
periodontal disease is immaterial for compensation purposes 
because neither condition is recognized by the applicable 
regulations as a disability for which VA compensation may be 
granted.  See 38 C.F.R. § 3.381.  The foregoing conditions 
are explicitly excluded as diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits.  The veteran's claim of service connection for loss 
of teeth and gum disease must fail for the absence of legal 
merit or lack of entitlement under the law.  Indeed, in this 
instance, it is the law, not the evidence, which is 
dispositive of this claim.  Sabonis, supra.  The veteran's 
appeal is therefore denied.

Jaw condition

The service medical records make no mention of diagnoses or 
complaints concerning the jaw.  In recent years, it was noted 
that the veteran's mandible was severely resorbed.  The 
record contains no competent medical opinion regarding the 
etiology of this phenomenon, and the mandibular resorption 
has not been related to any disease or incident in service.  
Because the competent medical evidence does not reflect a 
nexus between any current jaw condition and service, service 
connection for a jaw condition is denied.  38 C.F.R. § 3.303.

The veteran may well be of the opinion that a jaw condition 
is related to service.  The veteran, however, is not shown to 
be competent to render medical opinions upon which the Board 
may rely, and the Board need not credit his views in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed jaw condition to service, a medical opinion 
regarding whether the veteran's claimed jaw condition is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim as there is no competent evidence 
in the veteran's favor.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


